              Case 2:19-sw-00147-KJN Document 4 Filed 12/08/20 Page 1 of 1

 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney                                          FILED
 3 501 I Street, Suite 10-100                                               Dec 08, 2020
   Sacramento, CA 95814                                                  CLERK, U.S. DISTRICT COURT

 4 Telephone: (916) 554-2700                                           EASTERN DISTRICT OF CALIFORNIA


   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
     IN THE MATTER OF THE SEARCH OF                 CASE NO. 2:19-SW-147 KJN
11   THE CELLULAR TELEPHONE ASSIGNED
     CALL NUMBER (916) 745-2322                     [PROPOSED] ORDER REGARDING MOTION TO
12                                                  UNSEAL

13

14

15

16         The United States’ motion to unseal this case is GRANTED.

17

18 DATED: December 8, 2020

19

20

21

22

23

24

25

26

27

28

                                                    1
